DETAILED ACTION 
The present application, filed on 12/27/2019, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 5/19/2021.   


Status of Claims
Claims 1-20 are now pending and have been examined. 


Allowable Subject Matter
Claims 1-20 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a system and a method for page type based advertising matching for sponsored product listing on e-commerce websites. 

First, one or more advertisements for sponsored products customized to contextually match a page type is received and one or more inputs in a database are received and stored; the inputs comprising a browse history, page type information, page type level segmentation, taxonomy category segmentation as well as relevance segmentation. 

Second, the received inputs are merged and a rank for the advertisements for the sponsored product is generated. 

Finally, the highest ranked advertisement is designated to be positioned on a particular spot on the webpage and subsequently displayed on a user device. 

The invention provides a unique advantage in the area of providing advertisements that match the e-commerce website, for it uses a unique mechanism to select the advertisement and match it to the context of the webpage on which the advertisement will be displayed. 
 
The references utilized during the prosecution, which have been made part of the record, are: Snyder (US US 2015/0254732), Fox et al (US 8,548,876), Silverman et al (US 2010/0198772), Pang et al (US 2009/0248514), Wai (US 10,210,548), Karidi (US 10,275,795). 

Snyder discloses: A responsive advertising system is described herein that provides a single responsive advertisement footprint that can work cross any screen size or ad placement and converge online and mobile advertising. Bringing together everything in a way to contain or include various formats or components in a common toolkit is presented for the first time herein. The system allows a given advertisement unit to be flexible enough to change size and shape to work across different publishing properties (e.g., website, mobile application, email, and so forth) in an efficient, optimizable, trackable, and universal way. Thus, the responsive advertising system allows advertisers to expand their reach to more device types while reducing administrative burden in managing multiple advertisements for cross-screen or channel delivery. 

Snyder however, does not disclose: receiving, via a campaign management system, one or more advertisements for a sponsored product customized to contextually match a page type of one or more page types associated with a page format of a website of a retailer, wherein a respective level of traffic corresponds to each page type of the one or more page types. Furthermore, Snyder does not disclose: receiving and storing one or more inputs in a database comprising (i) a browse history and a purchase history for a group of items associated with a user and (ii) page type information regarding one or more characteristics associated with one or more webpages of the website, wherein the one or more inputs further comprise types of segmentations associated with the each page type of the one or more page types, and wherein the types of segmentations comprise (i) a page type level segmentation, (ii) a taxonomy category segmentation based on revenue of one or more product categories, and (iii) a relevance segmentation based on at least query ranking. 

Fox discloses: Disclosed are various embodiments for selecting a subset of categories of product items to be used in merchandising. The subset of categories may be selected on a basis of a measured level of interest in the product items. Based on the subset of subcategories that have been selected, merchandising presentations may be automatically formulated and presented to a customer. 

Fox however, does not disclose: receiving, via a campaign management system, one or more advertisements for a sponsored product customized to contextually match a page type of one or more page types associated with a page format of a website of a retailer, wherein a respective level of traffic corresponds to each page type of the one or more page types. Furthermore, Fox does not disclose: receiving and storing one or more inputs in a database comprising (i) a browse history and a purchase history for a group of items associated with a user and (ii) page type information regarding one or more characteristics associated with one or more webpages of the website, wherein the one or more inputs further comprise types of segmentations associated with the each page type of the one or more page types, and wherein the types of segmentations comprise (i) a page type level segmentation, (ii) a taxonomy category segmentation based on revenue of one or more product categories, and (iii) a relevance segmentation based on at least query ranking.  

Silverman discloses: Methods, systems, and apparatus, including computer program products, for determining a probability that a traffic conversion of a content item associated with a content source (e.g., website) will occur based on past traffic patterns for that content source. A traffic conversion defines, for example, minimum traffic interactions of one or more associated user sessions with a content source. The minimum traffic interactions can be based on, for example, the duration of the one or more user sessions on the content source, or a quantity of pages associated with the content source navigated in the one or more associated user sessions. 

Silverman however, does not disclose: receiving, via a campaign management system, one or more advertisements for a sponsored product customized to contextually match a page type of one or more page types associated with a page format of a website of a retailer, wherein a respective level of traffic corresponds to each page type of the one or more page types. Furthermore, Silverman does not disclose: receiving and storing one or more inputs in a database comprising (i) a browse history and a purchase history for a group of items associated with a user and (ii) page type information regarding one or more characteristics associated with one or more webpages of the website, wherein the one or more inputs further comprise types of segmentations associated with the each page type of the one or more page types, and wherein the types of segmentations comprise (i) a page type level segmentation, (ii) a taxonomy category segmentation based on revenue of one or more product categories, and (iii) a relevance segmentation based on at least query ranking.

Pang discloses: An improved system and method for detecting the sensitivity of web page content for serving advertisements in online advertising is provided. A web page sensitivity classifier may be provided for identifying the sensitivity of the content of a web page to an advertisement. The web page sensitivity classifier may use the features of a web page and the features of each advertisement in a list of candidate advertisements to identify advertisements that do not match the sensitivity of the content of the web page. Any advertisements that do not match the sensitivity of the content of the web page may be removed form the list of candidate advertisements. Web page placements may be allocated for advertisements from the list of candidate advertisements that match the sensitivity of the content of the web page, and the advertisements may be served for display. 

Pang however, does not disclose: receiving, via a campaign management system, one or more advertisements for a sponsored product customized to contextually match a page type of one or more page types associated with a page format of a website of a retailer, wherein a respective level of traffic corresponds to each page type of the one or more page types. Furthermore, Pang does not disclose: receiving and storing one or more inputs in a database comprising (i) a browse history and a purchase history for a group of items associated with a user and (ii) page type information regarding one or more characteristics associated with one or more webpages of the website, wherein the one or more inputs further comprise types of segmentations associated with the each page type of the one or more page types, and wherein the types of segmentations comprise (i) a page type level segmentation, (ii) a taxonomy category segmentation based on revenue of one or more product categories, and (iii) a relevance segmentation based on at least query ranking.  

Wai discloses: In general, embodiments of the present invention provide systems, methods and computer readable media for ranking promotions selected for recommendation to consumers based on predictions of promotion performance and consumer behavior. In embodiments, a set of promotions to be recommended to a consumer can be sorted and/or ranked according to respective relevance scores representing a probability that the consumer's behavior in response to the promotion will match a ranking target. In embodiments, calculating scores is based on a relevance model (a predictive function) derived from one or more contextual data sources representing attributes of promotions and consumer behavior. In embodiments, an absolute relevance score represents an absolute prediction of a ranking target variable. In embodiments, absolute relevance may be used to determine personalized local merchant discovery frontiers; featured result set thresholding for impressions; and/or promotion notification triggers. In embodiments, predictive models based on gross revenue may be optimized using promotion category-dependent price boosting. 

Wai however, does not disclose: receiving, via a campaign management system, one or more advertisements for a sponsored product customized to contextually match a page type of one or more page types associated with a page format of a website of a retailer, wherein a respective level of traffic corresponds to each page type of the one or more page types. Furthermore, Wai does not disclose: receiving and storing one or more inputs in a database comprising (i) a browse history and a purchase history for a group of items associated with a user and (ii) page type information regarding one or more characteristics associated with one or more webpages of the website, wherein the one or more inputs further comprise types of segmentations associated with the each page type of the one or more page types, and wherein the types of segmentations comprise (i) a page type level segmentation, (ii) a taxonomy category segmentation based on revenue of one or more product categories, and (iii) a relevance segmentation based on at least query ranking.  

Karidi discloses: A server computer system receives campaign data from one or more content providers. The server computer system determines assignments of recommendation opportunities in documents to recommendations based on the campaign data. The server computer system ranks the recommendations based on the assignments, allocates the recommendations to the documents based on the rankings of the recommendation opportunities, and determines pricing for the recommendations based on the allocations. 

Karidi however, does not disclose: receiving, via a campaign management system, one or more advertisements for a sponsored product customized to contextually match a page type of one or more page types associated with a page format of a website of a retailer, wherein a respective level of traffic corresponds to each page type of the one or more page types. Furthermore, Karidi does not disclose: receiving and storing one or more inputs in a database comprising (i) a browse history and a purchase history for a group of items associated with a user and (ii) page type information regarding one or more characteristics associated with one or more webpages of the website, wherein the one or more inputs further comprise types of segmentations associated with the each page type of the one or more page types, and wherein the types of segmentations comprise (i) a page type level segmentation, (ii) a taxonomy category segmentation based on revenue of one or more product categories, and (iii) a relevance segmentation based on at least query ranking.


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a system claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“campaign management system”). That is, the drafted process is comparable to an advertising, marketing, i.e. a process aimed at providing advertisements in a certain position of a webpage. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 1, which bring about improvements to a technical field (see MPEP 2106.05 (a)). However, the identified abstract idea is integrated into a practical application by the additional claim elements, as they bring about an improvement in the field of endeavor (see MPEP 2106.05(a)). This improvement is disclosed by application specification at [0003]-[0007], [0011], [0028]-[0029], [0049], [0062]-[0064] and [0072].

Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.

Independent claim 11 is directed to a method, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because both independent claims are similar in scope, the considerations for independent Claim 1 apply for the independent Claim 11 as well.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622